Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The reply filed on 02/23/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): An election has not been made for any of the species identified in paragraphs 4-7 of the Requirement for Restriction/Election dated 12/23/2020, reproduced below:  

This application contains claims directed to the following patentably distinct species of chemical separation subsystem:
(A1) Fig. 5
(A2) Fig. 6
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Additionally, Applicant is required to elect one of the following patentably distinct species of uranium fuel:
(B1) Low-enriched uranium (see [0025])
(B2) Unenriched uranium (see [0025])
(B3) Enriched uranium (see [0025])
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Additionally, Applicant is required to elect one of the following patentably distinct species of electrode removal mechanism:
(C1) Raise and swivel gantry (see [0003], [0049])
(C2) One or more of motors, actuators, gears, pulleys, solenoids, etc. (see [0003], [0049])
(C3) Removing the molten salt (see [0049])
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is further required to elect a single species of each of the following for the purposes of examination:
Molten salt composition (e.g., LiF only) (see [0028]-[0029])
Rod moderator material (e.g., graphite only) (see [0031])
Getter material (e.g., magnesium carbonate only) (see [0040])
This additional requirement is to facilitate examining due to the broad range of materials or compositions disclosed as suitable. An election of a single species without the term “only” will be considered non-responsive as the election is open-ended. For example, an election of LiF without the term “only” will be considered non-responsive.

Applicant is required to (i) elect a species from each of Species A-C (i.e., elect one of A1 or A2, elect one of B1, B2, or B3, and elect one of C1, C2, or C3) and elect a single species of each of the molten salt composition, rod moderator material, and getter material (i.e., elect a single composition of molten salt composition, elect a single material of rod moderator material, and elect a single material of getter material) and further (ii) identify the claims encompassing the elected species. 

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646